UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): APRIL 4, 2011 Greystone Logistics, Inc. (Exact name of registrant as specified in its charter) Oklahoma 000-26331 75-2954680 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1613 E. 15th, Tulsa, Oklahoma74120 (Address of principal executive offices)(Zip Code) (918) 583-7441 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On April 4, 2011, the registrant issued a press release regarding recent events affecting the registrant.A copy of the press release is attached to this report as Exhibit 99.1 and is being furnished pursuant to Regulation FD. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release dated April 4, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREYSTONE LOGISTICS, INC. Date:April 4, 2011 By: /s/William W. Rahhal William W. Rahhal Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated April 4, 2011.
